NOTICE OF ALLOWANCE 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references have been set forth on the record.
While substituting prehydrophobated silica for untreated silica mixed in the rubber elastomer with a silane coupling agent is prima facie obvious, the effects on wet traction are unpredictable, as evidenced by US 2017/0259620, US 9,212,275 and the instant invention.
US ‘620 shows an increase in rebound at 0ºC when using prehydrophobated silica in SBR/PBD blend (Compare Samples 1 and 2).
US ‘275 shows a decrease in rebound at 0ºC when using prehydrophobated silica in functionalized SBR (See Tables 1-2).
The instant invention shows an increase in rebound at 0ºC when using prehydrophobated silica in functionalized SBR/PBD/NR blend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766